Citation Nr: 9901669	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-48 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for residuals of right 
tympanic membrane perforation.

2. Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from April 1943 to November 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss and damage to the inner eardrum.


FINDINGS OF FACT

There is no competent medical evidence of record of inservice 
occurrence or aggravation of right tympanic membrane 
perforation or bilateral hearing loss.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and right eardrum damage are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In January 1943, the veteran reported for a physical 
examination for induction into service.  At that time, it was 
noted that the veterans right eardrum was perforated.  The 
veterans hearing was indicated as 20/20, bilaterally. In the 
summary of defects, the following was reported: Perforated 
tympanum right, disqualifying Re-examine next call.  He was 
rejected for military service. 

Upon reexamination in April 1943 no ear nose or throat 
abnormalities were noted.  The veterans hearing was 
indicated as 15/15, bilaterally.  The examiner indicated that 
the acute otitis media of the last examination was now cured.  

The veteran was hospitalized in May 1943 for acute catarrhal 
bronchitis.  The hospital records make no mention of 
complaints, treatment or diagnoses of hearing loss or inner 
ear damage.  

The veterans separation medical examination, dated in 
November 1945, indicated no ear, nose, or throat 
abnormalities and hearing of 15/15, bilaterally.  The record 
contains the veterans separation qualification record, dated 
in November 1945, which indicated that the veteran served as 
a switchboard operator during service.  

In July 1953, the veteran filed a claim at the Pittsburgh, 
Pennsylvania, regional office for benefits for a right 
ruptured eardrum, which occurred in January 1943.  
The veteran stated that the injury to the right eardrum 
occurred during his induction examination.  He indicated that 
it was incurred when the examiner placed a syringe in his ear 
and applied pressure without leaving any space for escape of 
the pressure.  The records do not reveal what action, if any, 
was taken pursuant to the claim.  

In September 1996, the veteran again filed a claim for VA 
benefits for service connection for bilateral hearing loss 
and damage to his inner ear drum during his service entrance 
examination.  

With his notice of disagreement, received in October 1996, 
the veteran submitted an audiogram report from the VA Medical 
Center (MC) in Reno.  This report was uninterpreted by a 
medical professional.  The veteran stated that during his 
service entrance examination, the physician noted some debris 
in his right ear and took a large syringe filled with a 
liquid.  When the fluid was injected into the veterans ear, 
the solution came out of his nose and mouth with blood in it.  
The veteran stated that the examiner told him that he had a 
perforated eardrum and he was sent to a civilian eye, ear, 
nose and throat (EENT) specialist, who was able to reset the 
fractured eardrum so it would heal.  The veteran indicated 
that his hearing never returned to the level prior to this 
incident.  

The record contains multiple treatment records from the 
veterans private physicians from May 1985 to September 1996 
which contain reports of hearing and ear abnormalities.  None 
of these documents, however, associate this symptomatology to 
service. For example, in June 1993, the veteran complained of 
a fifteen-year history of left temporomandibular joint 
clicking, lots of earwax and some hearing loss. 

The veteran was examined in September 1996 due to complaints 
of hearing loss and hoarseness of voice following a recent 
myocardial infarction.  Examination of the ears revealed wax 
bilaterally and scarring of the right tympanic membrane.  
The examiner indicated that the membrane was intact and 
appeared okay.  He also noted that the veterans external 
auditory canal was very sensitive resulting in an immediate 
cough reflex.  The medical records also contained audiogram 
reports from July 1985, January 1987, and June 1993.  These 
reports were uninterpreted by a medical professional.  

A VA audio examination was conducted in March 1997.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
90
100
100
LEFT
25
40
45
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.  The 
examiner indicated that audiologic testing showed moderate 
mixed hearing impairment in the right ear and mild 
sensorineural hearing impairment in he left ear.  He 
indicated that the audiometric data was consistent with the 
veterans report of a right ear drum perforation and that 
left ear impairment was consistent with advanced presbycusis 
rather than amplification.  

A VA examination was conducted on the same day.  The veteran 
provided a history of hearing loss beginning during military 
service following a right ruptured tympanic membrane after 
his ear was irrigated to clean out wax.  He stated that this 
injury required surgery and his hearing never really 
recovered.  The veteran reported that his hearing loss was 
worse in the right ear.  The examiner noted that the 
veterans right tympanic membrane was scarred with a loss of 
landmarks and there appeared to be some lateralization of the 
tympanic membrane.  The examiner reviewed the audiogram from 
the same date.  He indicated diagnoses of mild high 
frequency, sensorineural hearing loss in the left ear 
compatible with noise exposure injury and natural 
deterioration and severe mixed hearing loss secondary to 
previous tympanic membrane perforation and subsequent repair 
in the right ear.  The examiner stated that the veterans 
hearing loss was permanent and might progress.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b). The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran suffered a perforated 
eardrum at the preservice induction examination and whether 
his current hearing loss and tympanic membrane scarring are 
related to his period of military service involve a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable 
symptoms, such as difficulty hearing, he is not competent to 
provide evidence or opinion that the observable symptoms are 
due to any incident of service.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The March 1997 VA audiogram results reflect values that meet 
the definition of hearing loss disability under 38 C.F.R. 
§ 3.385.  In the instant case, the veteran has submitted 
evidence of a current disability. 

There is no competent evidence, however, of an inservice 
incident which caused or otherwise led to the veterans 
current hearing loss.  The service medical records contain no 
complaints, diagnoses or treatment for the veterans left 
ear.  The service entrance examination in January 1943 noted 
a perforated right eardrum, but made no indication when such 
injury occurred.  The veteran indicated that the eardrum was 
perforated during the examination.  As the record does not 
reflect that the veteran has qualified medical experience, he 
is not competent to testify as to the origin of his 
perforated eardrum.  On entrance into active duty, in April 
1943, no ear abnormalities were noted and the previous 
condition was considered cured.  The veterans separation 
medical examination also indicated no ear abnormalities.  
There is no evidence that the veterans condition underwent 
an increase in severity 


during service.  In addition, there is no evidence of record 
of sensorineural hearing loss, which was manifested to a 
compensable degree within the initial post-service year 
presumptive period.  In fact, there is no reference at all to 
hearing problems until about eight years after service.  That 
the hearing loss may in part be due to the perforation is not 
material because the perforation existed before service and 
was unaffected by service.

Although both the VA audiogram and the VA examination 
indicated that the veterans hearing loss in the right ear 
was consistent with previous tympanic membrane perforation, 
neither indicated that such perforation occurred during 
service or provided an opinion that the veterans current 
hearing loss was due to any incident of service.  Without 
evidence of inservice occurrence or aggravation, and evidence 
of a nexus between inservice incident and the current 
disability, the veterans claim cannot be well grounded.  The 
veteran did not begin active duty until April 1943.  The 
circumstances of the tympanic membrane perforation before 
that time cannot be a basis for any claim to the VA except if 
the disorder was aggravated during his active service.  As 
indicated, the service medical records for his active service 
reveal no sign that the disorder worsened. 

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).





ORDER

Entitlement to service connection for residuals of a right 
tympanic membrane perforation is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
